Title: Abigail Adams to Mary Smith Cranch, 24 April 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					
						my Dear sister
						Philadelphia April 24th 1800
					
					It is with great pleasure my dear sister that I can say to you, Your Son has recoverd from a Dangerous complaint which threw us all here into great Distress and anxiety upon his account. he returnd from court sick. it proved to be a Billious Cholic. mr Johnson wrote Mrs Johnson that he had been to see him, but that he was so ill that he could not be seen. the Children too were all Sick, and she poor creature just recovering from a late illness So that it was a House of Distress; you may be sure what we all sufferd untill the pleasing news of his restoration reached us. I wrote to her, but have not yet received an answer. Mr Greenleaf also wrote & waited only to hear to have sit off to her, if mr Cranch’s illness had required him. when I wrote last to You, I dared not hint the Subject to you, to so far distant and know that a dear child is ill, and that we cannot render any aid to them is painfull in the extreem. Mrs Johnson says he often rides late at Night in order to get back to his family. this he should avoid— I know his last years low spirits was in some measure occasiond by a slow aguish intermitting. he has lately obtaind a cause of considerable concequence in which he spoke near two hours, and did himself much honour—mr Mason too his opponent. he will do very well if he will but think himself the Most sensible & capable Man with whom he is acquainted. I think I can be reconciled to go to the city, if I can aid and serve him by any means. he has been crampt, hurt & wounded by his situation. Mrs Johnson says col Forrest has been a very sincere Friend to him—
				
				
					
						
							April 26th
						
					
					Since writing the above I have heard twice from Washington. Mr Greenleaf who lodges at the next Door sent me in a Letter to read

from his sister. she writes mr Cranch had been very ill but was then so much recoverd as to have gone again to court to finish his buisness there. yesterday mr G——f informd me that he had a Letter from Eliot who wrote him that mr Cranch was quite recoverd
					Mrs Johnson is still with me. she will return next week, when I shall seriously sit about getting away— my last Drawing Room is notified for the 2d of May— on thursday we had 28 young or rather unmarried Ladies and Gentlemen to dine with us. they were from Families with which our Young people have been most intimate, and who had shewn them many attentions & civilities. just before I rose from table, Thomas came round to me and whisperd me: have You any objection to my having a dance this Evening? none in the world, provided it comes thus accidential; the company soon came up to the Drawing Room to Tea, and in an hours time, the tables were removed, the lights light & the Room all in order. at 8 the dancing commenced, at 12, it finishd— more pleasure ease and enjoyment I have rarely witnessd. the President went down about an hour & then retired. I tarried it out, but was obliged to go to Bed at 8 oclock last night in concequence— Several of the company declared that they should always remember the Evening as one of the pleasentesst of their Lives— amongst the company was miss B——m, with manners perfectly affable, polite and agreable, with out affectation, or any haughtyness of Demeanour, but really fassinating; I could not but lament, that the uncoverd bosom should display, what ought to have been veild, or that the well turnd, and finely proportiond form, Should not have been less conspicuous in the dance, from the thin drapery which coverd it. I wishd that more had been left to the imagination, and less to the Eye— she dances elegantly. “Grace was in all her steps” she is not yet 17 and tho she cannot be said to have regular features, she has fine teeth and Eyes, and the Winning graces, far superiour to inanimate Symetry. I never could endure a clod, yet it has been my lot—to have met with them. in the first instanc Education and example may do allmost any thing, in the last, who can make an impression but whither runs my pen?
					I must stop it to talk about domestic affairs— has Mrs Porter got any help? and do you know where I can get a steady body? a cook is of the most concequence. I must not have one who will be put out of humour by company comeing in unexpectedly. she must be willing upon washing & Ironing days to assist in the after part of the Day to fold cloaths & to help Iron if necessary—to keep every thing clean and neat in her department She will be assisted when

necessary— if Mrs Briggs, will comply with these terms, and an other, which is indispensable, to have no concern or inteference with mrs Porters Family—I shall like to have you engage her for me; with respect to the building, will you tell mr Bates that I think there ought to be a portico over the back entry Door as well as front. it will serve to keep off the Rains & cold in winter— I am quite impatient to get a Letter from You— we have had such fine weather that I should suppose our people may go on rapidly. I left word for mr Beal to paint the floor of the chamber over the washhouse & the stairs, if it was not done in the fall. I would have it done as soon as the Painters come—and pray my sister, tell them to lay out for Garden enough— Peas had best be bought for Seed beside those which we have. I inclose you ten Dollors to lay out such part as is necessary for the Garden do not let my flowers be neglected. pray if you can get me Some stursion seed double Larks spur and the Marble perue—
					Mr Gore is here just arrived from England. our Envoys were not arrived at Paris when he let England— they were hastning on. Great Britain as surly as John Bull—tho he dare not Growl loud, hating our Prosperity most cordially, and Swelling to see our Navy rising in power and respectability. we have quite as much to gaurd against from that quarter, as from the Great nation
					adieu my dear sister. Let me hear from you as soon as you can— affectionatly yours
					
						A Adams—
					
				
			